Title: To James Madison from James Monroe, 11 March 1806
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                            London March 11. 1806.
                        
                        I have seen Mr. Fox and Mr. Grey to day & had long conversations with each on our affairs & have the pleasure to inform you that the sentiments which they expressed were of the most conciliating character. I cannot say

that our affairs will be arranged to our satisfaction but I have the utmost confidence that it will be the case. I asked Mr. Fox if he had read my notes &ce? He had. Cannot we agree? He saw no reason to suppose the contrary. If you were to insist on the principle of the late decisions you would embroil yrself with Russia. Yes says he & with other powers. He seemed to admit that the ground of the Russian convention could not be opposed by Great Britain. But he added that he was not authorised to state that by any decision of the Cabinet. I have no doubt however that the cabinet will be brought into it. He assured me that the business shod. be concluded as soon as possible & certainly at no distant day. With Mr. Grey I conferr’d principally on the impressment of seamen, tho’ I took occasion to give a sketch of the other, on which latter he was reserved as I supposed because it was not in his department. He informed me that great abuses were committed in granting protections of wh. he gave me some examples that were most shameful. He expressed however a very sincere desire to remedy the evil complained of on both sides which he seemed to think a practicable thing. On the whole I have great confidence in the opinion expressed above. The 13 Jany is the last letter which I have from you. The pamphlet is recd. & will I think be republished here. I think it may be useful to have a sufficient number struck to be put into the hands of the ministry and circulated among the members of parliament. I hope that as soon as it is known that the ministry has changed, our proceedings will assume a conciliatory tone, & that it may even be understood that the more liberal & just character of the present one, which inspires confidence in the adoption of a system of just measures is the cause of it. I am satisfied that such a change on our part would produce the happiest effect. Should every thing fail we shall be where we are, after giving a new proof of a conciliatory spirit. I write you in haste this private letter to be sent by different conveyances. I am dear Sir Your friend & servant
                        
                            Jas. Monroe
                        
                    
                    
                        Lord Selkirk is appointed to succeed Mr. Merry.
                    
                